*758Appeal from an order of the Supreme Court, Erie County (Joseph R. Glownia, J.), entered February 26, 2003. The order, insofar as appealed from, denied plaintiffs motion to vacate a prior order of dismissal of this Court.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Supreme Court properly denied plaintiffs motion seeking to vacate the prior order of this Court in Webb v Zogaria (295 AD2d 924 [2002], lv denied 99 NY2d 504 [2002]). It is well settled that “[t]rial courts are without authority to vacate or modify orders of the Appellate Division, or to reverse holdings of this [C]ourt” (Maracina v Schirrmeister, 152 AD2d 502, 502-503 [1989]; see Fleet Credit Corp. v Cabin Serv. Co., 210 AD2d 57 [1994]). Present—Pigott, Jr., PJ., Green, Pine, Hurlbutt and Scudder, JJ.